17‐445‐pr 
United States v. Thrower 
                                                
                        UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                     ______________                          
                                                
                                   August Term, 2017 
                                                
                (Submitted: April 19, 2018          Decided: January 31, 2019) 
                                                
                                  Docket No. 17‐445‐pr 
                                       ____________                          
                                                
                            UNITED STATES OF AMERICA, 
                                                
                                                                              Petitioner‐Appellee, 
                                                                                                   
                                            –v.–  
                                                
                                 WILLIAM THROWER, 
                                                
                                                                        Respondent‐Appellant. *
 
                                         ______________ 
 
 
   ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE 
                EASTERN DISTRICT OF NEW YORK 
                                    
Before:  
          WESLEY and CHIN, Circuit Judges, and COTE, District Judge.† 


*    The Clerk of the Court is directed to amend the caption as set forth above. 
 Judge Denise Cote, of the United States District Court for the Southern District of New 
†

York, sitting by designation. 
       The  Government  appeals  from  a  judgment  of  the  United  States  District 
Court  for  the  Eastern  District  of  New  York  (Ross,  J.)  reducing  the  defendant’s 
sentence from 180 months to 120 months and ordering his immediate release on 
time  served.  The  Government argues that  the  district  court  erred  in  concluding 
that the defendant’s prior convictions for the New York offenses of robbery in the 
third degree and attempted robbery in the third degree do not qualify as predicate 
“violent felonies” under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). 
       We  agree  with  the  Government.  Accordingly,  we  REVERSE  the  district 
court’s grant of Thrower’s § 2255 petition, VACATE the amended judgment, and 
REMAND for the district court to reinstate Thrower’s original sentence. 
                                     ______________ 
                                              
                           Amy Busa, Alexander Mindlin, Assistant United States 
                           Attorneys, for Richard P. Donoghue, United States 
                           Attorney for the Eastern District of New York, for 
                           Appellant. 
 
                           Jane Simkin Smith, Millbrook, NY, for Defendant‐
                           Appellee. 
                                                                       
                                     ______________ 
                                              
PER CURIAM: 

      The Government appeals from a February 13, 2017 judgment of the United 

States  District  Court  for  the  Eastern  District  of  New  York  (Ross,  J.)  reducing 

defendant  William  Thrower’s  sentence  from  180  months  to  120  months  and 

ordering  Thrower’s  immediate  release  on  time  served.  The  Government  argues 

that the district court erred in concluding that Thrower’s prior convictions for the 

New York offenses of robbery in the third degree and attempted robbery in the 


                                            2 
third degree do not qualify as predicate “violent felonies” under the Armed Career 

Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1), an enhancement that mandates a 

minimum sentence of 180 months. 

      We  agree  with  the  Government.  Accordingly,  we  REVERSE  the  district 

court’s grant of Thrower’s § 2255 petition, VACATE the amended judgment, and 

REMAND for the district court to reinstate Thrower’s original sentence. 


                                 BACKGROUND 

      In  2005,  William  Thrower  was  convicted  of  possessing  a  firearm  while 

previously having been convicted of a “violent felony,” in violation of 18 U.S.C. 

§ 922(g)(1). A conviction under § 922(g)(1) carries a mandatory‐minimum sentence 

of 120 months. During sentencing in 2008, the district court additionally found that 

Thrower  qualified  as  an  “armed  career  criminal”  under  ACCA,  18  U.S.C. 

§ 924(e)(1),  which  mandates  a  minimum  sentence  of  180  months  for  anyone 

convicted of § 922(g)(1) who also has three prior “violent felony” convictions. The 

district court noted that Thrower’s criminal history included the following felony 

offenses: (1) a 1981 conviction for first‐degree robbery, N.Y. Penal Law § 160.15; 

(2) a 1981 conviction for third‐degree burglary, N.Y. Penal Law § 140.20; (3) a 1993 

conviction for fourth‐degree larceny, N.Y. Penal Law § 155.30; (4) a 1994 conviction 

                                         3 
for attempted third‐degree robbery, N.Y. Penal Law §§ 160.05 and 110.00; and (5) 

a  2000  conviction  for  third‐degree  robbery,  N.Y.  Penal  Law  §  160.05.  Without 

specifying  which  of  Thrower’s  prior  convictions  constituted  the  three  predicate 

“violent  felonies”  or  which  ACCA  clause(s)—the  force  clause,  the  enumerated‐

offenses  clause,  or  the  residual  clause—it  relied  upon  in  determining  that  the 

convictions  so  qualified,  the  district  court  found  Thrower  subject  to  the  ACCA 

enhancement and consequently sentenced him to 180 months’ incarceration. 

       The Supreme Court subsequently struck down ACCA’s residual clause as 

unconstitutionally  vague,  Johnson  v.  United  States,  135  S.  Ct.  2551,  2557  (2015) 

(“Johnson II”); see also Welch v. United States, 136 S. Ct. 1257, 1265 (2016) (holding 

that  Johnson  II  applies  retroactively),  calling  into  question  Thrower’s  sentence. 

Consequently, Thrower challenged the ACCA enhancement in a 28 U.S.C. § 2255 

petition for a writ of habeas corpus, which the district court granted.1 The district 

court agreed with Thrower that neither New York robbery in the third degree nor 

New York attempted robbery in the third degree qualifies as a “violent felony” 


1 In adjudicating Thrower’s petition under § 2255, the district court concluded that when 
sentencing Thrower in 2008, it had relied, at least in part, on the now‐unconstitutional 
residual  clause  to  determine  that  ACCA’s  mandatory  sentencing  provision  applied.  It 
therefore analyzed anew whether at least three of Thrower’s prior convictions qualified 
under the two remaining ACCA clauses. Because they did not, the district court found 
that the prior error was prejudicial. 
                                              4 
under  ACCA’s  force  clause.2  Because  the  Government  no  longer  claimed  that 

fourth‐degree larceny qualified without the residual clause, only two of Thrower’s 

prior convictions remained as potential ACCA predicates—a number insufficient 

to subject him to the ACCA enhancement. Seeing, therefore, no need to determine 

whether  first‐degree  robbery  or  third‐degree  burglary  qualifies  as  a  “violent 

felony,” the district court ordered Thrower immediately released on time served. 

      The Government timely appealed, arguing that because robbery in the first 

and  third  degrees  and  attempted  robbery  in  the  third  degree  qualify  as  ACCA 

predicates, the district court erred in granting Thrower’s § 2255 petition. 


                                   DISCUSSION 

      We review de novo whether the offenses of New York robbery in the first and 

third degrees and attempted robbery in the third degree qualify as ACCA “violent 

felonies.” See United States v. Brown, 629 F.3d 290, 293 (2d Cir. 2011) (per curiam). 

They do. 

 

 



2 The Government did not contend that either offense satisfies the requirements of the 
enumerated‐offenses clause. 
                                           5 
       1.      Armed Career Criminal Act  

       ACCA  mandates  a  minimum  180‐month  term  of  imprisonment  for  any 

person convicted of possessing a firearm in violation of 18 U.S.C. § 922(g)(1) who 

also has three prior “violent felony” convictions. Id. § 924(e)(1). Under the force 

clause, a “violent felony” is “any crime punishable by imprisonment for a term 

exceeding  one  year,  .  .  .  that  .  .  .  has  as  an  element  the  use,  attempted  use,  or 

threatened use of physical force against the person of another.” Id. § 924(e)(2)(B)(i). 

As the Supreme Court has explained, “‘physical force’ means violent force—that 

is, force capable of causing physical pain or injury to another person.” Johnson v. 

United States, 559 U.S. 133, 140 (2010) (“Johnson I”) (emphasis in original); see also 

Stokeling v. United States, 139 S. Ct. 544, 554 (2019) (explaining that “Johnson [I] . . . 

does not require any particular degree of likelihood or probability that the force 

used will cause physical pain or injury; only potentiality”). 

       Courts  apply  a  “categorical  approach”  to  determine  whether  a  prior 

conviction qualifies as a “violent felony.” See, e.g., United States v. Hill, 890 F.3d 51, 

55–56  (2d  Cir.  2018).  Under  the  categorical  approach,  “courts  identify  ‘the 

minimum criminal conduct necessary for conviction under a particular statute.’”  

 


                                                6 
Id.  at  55  (quoting  United  States  v.  Acosta,  470  F.3d  132,  135  (2d  Cir.  2006)  (per 

curiam)).  In  so  doing,  they  “look  only  to  the  statutory  definitions—i.e.,  the 

elements—of the offense, and not to the particular underlying facts.” Id. (quoting 

Descamps v. United States, 570 U.S. 254, 261 (2013) (alterations omitted)). If the state‐

law  offense  categorically  requires  the  elements  listed  in  § 924(e)(2)(B)(i),  it  may 

serve as a predicate “violent felony.” 

       2.     New York Robbery in the First and Third Degrees 

        Thrower argues that the New York offense of robbery in the third degree 

does not qualify as a “violent felony” because the requisite force for the offense 

“can  be  something  less  than  ‘force  capable  of  causing  physical  pain  or  injury.’” 

Appellee Br. 17 (quoting Johnson I, 599 U.S. at 140). We disagree. 

       The New York offense of robbery in the third degree occurs when a person 

“forcibly steals property.” N.Y. Penal Law § 160.05. Forcible stealing—common to 

every degree of robbery in New York State3—is defined as: 

       when,  in  the  course  of  committing  a  larceny,  [a  person]  uses  or 
       threatens  the  immediate  use  of  physical  force  upon  another  person 
       for  the  purpose  of:  1.  Preventing  or  overcoming  resistance  to  the 
       taking  of  the  property  or  to  the  retention  thereof  immediately  after 
       the taking; or 2. Compelling the owner of such property or another 


3 See N.Y. Penal Law § 160.05; id. § 160.10; id. § 160.15; see also People v. Miller, 87 N.Y.2d 
211, 214 (1995) (“The essence of the [New York] crime of robbery is forcible stealing.”). 
                                               7 
       person to deliver up the property or to engage in other conduct which 
       aids in the commission of the larceny. 
 
Id. § 160.00.  

       By  its  plain  language,  the  New  York  robbery  statute  matches  the  ACCA 

definition of a “violent felony.” Predicate offenses under ACCA include those that 

have as an element “the use . . . or threatened use of physical force.” 18 U.S.C. § 

924(e)(2)(B)(i). New York requires the “use[] or threaten[ed] . . . immediate use of 

physical  force.”  Additionally,  the  New  York  robbery  statute,  like  ACCA’s  force 

clause,  is  modeled  on  the  common  law  definition  of  robbery.  As  the  Supreme 

Court  recently  explained  in  Stokeling,  “the  term  ‘physical  force’  in  ACCA 

encompasses  the  degree  of  force  necessary  to  commit  common‐law  robbery,” 

defined  as  “the  amount  of  force  necessary  to  overcome  a  victim’s  resistance.” 

Stokeling, 139 S. Ct. at 555. Like the Florida robbery statute at issue in Stokeling, the 

New York robbery statute uses the term “physical force.” The New York Court of 

Appeals has explained that “if a statute uses a word which has a definite and well‐

known meaning at common law, it will be construed with the aid of common‐law 

definitions, unless it clearly appears that it was not so intended.” People v. King, 61 

N.Y.2d  550,  554–55  (1984).  Far  from  evincing  a  clear  intent  to  stray  from  the 

common law understanding of robbery, the robbery statute explicitly incorporates 

                                            8 
the  common  law  definition  by  explaining  that  “physical  force”  means  enough 

force to “[p]revent[] or overcom[e] resistance to the taking . . . or . . . [to c]ompel[] 

the owner . . . to deliver up the property.” N.Y. Penal Law § 160.00; see also People 

v. Jurgins, 26 N.Y.3d 607, 614 (2015). 

       None of the cases to which Thrower cites convince us that New York courts 

interpret the force required for New York robbery as less than that required under 

ACCA. In People v. Lee, 197 A.D.2d 378 (1st Dep’t 1993), a New York intermediate 

court of appeals found the force element of § 160.05 satisfied where the defendant 

“bumped  his  unidentified  victim,  took  money,  and  fled  while  another  forcibly 

blocked  the  victim’s  pursuit,”  because  the  act  of  blocking  was  a  form  of 

overcoming the victim’s resistance, id. at 378 (citing People v. Patton, 184 A.D.2d 

483,  483  (1st  Dep’t  1992)  (“[A]ct[ing]  as  a  blocker  [is  a  form  of]  overcoming  the 

victim’s  resistance  to  the  robbery  within  the  meaning  of  Penal  Law  §  160.00(1).” 

(emphasis added))).4 Similarly, in People v. Safon, 166 A.D.2d 892 (4th Dep’t 1990), 



4 See also United States v. Pereira‐Gomez, 903 F.3d 155, 166 (2d Cir. 2018) (explaining that a 
“’human wall’ [is] no mere obstacle to the victim’s pursuit of the robber; it constitute[s] a 
threat that pursuit would lead to a violent confrontation” and therefore holding that New 
York attempted robbery in the second degree qualifies as a “crime of violence” under the 
identically worded force clause of application note 1(B)(iii) to Section 2L1.2 of the 2014 
Sentencing Guidelines); see also U.S.S.G. § 2L1.2 cmt. 1(B)(iii) (2014) (defining a “crime of 
violence” as having “as an element the use, attempted use, or threatened use of physical 
force against the person of another”). 
                                               9 
a  New  York  intermediate  appellate  court  affirmed  a  third‐degree  robbery 

conviction where the evidence showed that the defendant and the victim “tugged 

at each other until defendant’s hand slipped out of the glove holding the money” 

because this “was sufficient to prove that defendant used physical force for the 

purpose  of  overcoming  the  victimʹs  resistance  to  the  taking,”  id.  at  893  (emphasis 

added). 

       We  therefore  conclude  that  the  New  York  offense  of  robbery  in  the  third 

degree, which like every degree of robbery in New York requires the common law 

element  of  “forcible  stealing,”  is  a  “violent  felony”  under  ACCA.  By  extension, 

New York robbery in the first degree is also a “violent felony” under ACCA.5 

       3.     New York Attempted Robbery in the Third Degree 

       Thrower next argues that the New York offense of attempted robbery in the 

third  degree  does  not  qualify  as  a  “violent  felony”  because  a  person  may  be 

convicted of  attempted  robbery  by merely  attempting  to  threaten  to  use  physical 



5 Thrower argues that his conviction for first‐degree robbery does not qualify as an ACCA 
predicate because he received a Certificate of Relief from Civil Disabilities from the State 
of New York that restored his civil rights. Although Thrower is correct that a conviction 
with respect to which civil rights have been restored cannot serve as an ACCA predicate, 
this  exception  applies  only  where  the  Certificate  does  not  prohibit  the  possession  of 
firearms. See 18 U.S.C. § 921(a)(20). Thrower has not shown that his Certificate lacks such 
a prohibition. See United States v. Bullock, 550 F.3d 247, 250 (2d Cir. 2008). 
                                               10 
force, falling short of the requirement of attempting to use physical force. We again 

disagree. 

       As  above,  the  New  York  attempted  robbery  statute,  by  its  own  terms, 

matches  the  ACCA  definition  of  a  “violent  felony.”  Predicate  offenses  under 

ACCA include those that have as an element the “attempted use . . . of physical 

force.”  18  U.S.C.  §  924(e)(2)(B)(i).  Under  federal  law,  “[a]  person  is  guilty  of  an 

attempt to commit a crime if he or she (1) had the intent to commit the crime, and 

(2) engaged in conduct amounting to a ‘substantial step’ towards the commission 

of the crime.” United States v. Martinez, 775 F.2d 31, 35 (2d Cir. 1985).  

       New  York  requires  that,  “with  intent  to  commit  a  crime  .  .  .  [a  person] 

engage[]  in  conduct  which  tends  to  effect  the  commission  of  such  crime.”  N.Y. 

Penal Law § 110.00. The New York Court of Appeals has clarified that an attempt 

requires that the action taken by an accused be “so near to its accomplishment that 

in all reasonable probability the crime itself would have been committed but for 

timely  interference.”  People  v.  Rizzo,  246  N.Y.  334,  337  (1927);  see  also  People  v. 

Denson, 26 N.Y.3d 179, 189 (2015) (“[F]or a defendant to be guilty of an attempted 

crime, the defendant must have engaged in conduct that came dangerously near 

commission  of  the  completed  crime.”  (quotation  marks  and  citation  omitted)). 


                                              11 
Where a statute requires that a person be so “dangerously near” forcibly stealing 

property  “that  in  all  reasonable  probability”  she  would  have  completed  the 

robbery but for interference, the statute categorically requires that a person take a 

“substantial step” toward the use of physical force. See People v. Acosta, 80 N.Y.2d 

665,  670  (1993)  (explaining  that  New  York’s  attempt  statute  is  “more  stringent” 

than the “‘substantial step’ test . . . adopted by [the Second Circuit]”); United States 

v.  Farhane,  634  F.3d  127,  146  (2d  Cir.  2011)  (noting  that  the  federal  “substantial 

step” test “ushered in a broader view of attempt” than that employed at common 

law). 

         Nothing from New York’s courts leads us to conclude otherwise. Though 

Thrower posits that a defendant might be convicted of attempted robbery in New 

York for an attempt to threaten to use physical force—as distinct from an attempt 

to use physical force or a threat to use physical force—he fails to “at least point to 

his own case or other cases in which the state courts in fact did apply the statute 

in the . . . manner for which he argues.”6 See Gonzales v. Duenas–Alvarez, 549 U.S. 




6 Even if Thrower could cite to such an example, we would not come out differently on 
this  issue.  An  attempt  to  threaten  to  use  force  by,  for  example,  attempting  to  use  a 
threatening note, itself constitutes a “threatened use of physical force.” 
                                                12 
183,  193  (2007).  As  such,  we  are  left  with  the  text  of  the  New  York  attempted 

robbery statute, which plainly matches ACCA’s definition of a “violent felony.”  

       We therefore conclude that the New York offense of attempted robbery in 

the third degree is a “violent felony” under ACCA. 


                                    CONCLUSION 

       Robbery in the first and third degrees and attempted robbery in the third 

degree,  in  violation  of  N.Y.  Penal  Law  §§  110.00,  160.05,  160.15,  are  “violent 

felonies” under the force clause of ACCA. Because Thrower therefore has three 

qualifying “violent felony” convictions under ACCA, the district court erred by 

not  sentencing  him  to  the  applicable  180‐month  mandatory  minimum  term  of 

incarceration. 

       We  REVERSE  the  district  court’s  grant  of  Thrower’s  §  2255  petition, 

VACATE the amended judgment, and REMAND for the district court to reinstate 

Thrower’s original sentence. 




                                            13